DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 and 3 thru 19 have been entered into the record.  Claims 2 and 20 have been cancelled.
Response to Amendment
The amendment to the specification overcomes the specification objection from the previous office action (5/12/2022).  The specification objection is withdrawn.
The claim interpretation under 35 U.S.C. 112(f) remains the same as stated in the previous office action (5/12/2022) for independent claims 1 and 4.  The interpretation no longer applies to claim 20 because of the cancellation of claim 20.
The 35 U.S.C. 103 rejection of claim 20 is withdrawn based on the cancellation of claim 20.
Allowable Subject Matter
Claims 1 and 3 thru 19 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is the same as stated in the previous office action (5/12/2022) for independent claims 1 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662